DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 9, 10 and 13-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s statements in the remarks of 11/17/2021 have been acknowledged and are persuasive.
The prior art cited of record does not anticipate individually or teach in combination the following limitations:

A light fixture for indoor growing of horticulture products, comprising: a first support rail; a second support rail arranged opposite from the first support rail; a plurality of light bars extending between the first and second support rails; a first rotation element disposed in the first support rail about which at least one of a first portion and a second portion of the first support rail is rotatable; a second rotation element disposed in the second support rail about which at least one of a first portion and a second portion of the second support rail is rotatable; a power driver disposed at an interior of at least one of the first or second portions of the first or second support rails; wherein the first and second rotation elements are arranged generally opposite from one another; wherein the first and second rotation elements delimit a first side of the light fixture comprising the first portion of the first support rail, the first portion of the second support rail, and the light bars extending there between; wherein the first and second rotation elements further delimit a second side of the light fixture comprising the second portion of the first support rail, the second portion of the second support rail, and the light bars extending there between; wherein at least one of the first and second sides of the light fixture is rotatable about the first and second rotation elements to place the light fixture in a folded position where the first portions of the first and second support rails are adjacent to and parallel with the second portions of the first and second support rails, and an extended position where the first portions of the first and second support rails are collinear with the second portions of the first and second support rails; wherein the power driver is disposed in the first portion of the first support rail, the light fixture further comprising a control panel disposed on the first portion, the control panel being communicative with the power driver to enable a user to operate the light fixture; wherein the power driver is connected to the light bars in the first side of the light fixture to deliver power to the light bars when instructed by the control panel; and wherein the light fixture further comprises: a second power driver disposed at an interior of the second portion of the first support rail and connected to the light bars in the second side of the light fixture to deliver power to the light bars when instructed by the control panel; and an external connector which extends from the power driver in the first portion of the first support rail to the power driver in the second portion, wherein the external connector further extends from the light fixture to an external power source which provides power to the light fixture.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382. The examiner can normally be reached Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANABEL TON/Primary Examiner, Art Unit 2875